Citation Nr: 1125619	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  99-22 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.

2. Entitlement to service connection for posttraumatic stress disorder. 

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to September 1973, from February 1975 to February 1977, and from March 1979 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 1998 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2000, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file. 

In January 2005, the Board remanded the case for further development.  In a decision in October 2008, the Board denied to reopen the Veteran's claim of service connection for a psychiatric disorder.  The Board also determined that the claim of service connection for posttraumatic stress disorder was a separate claim and remanded the claim for further development.   

The Veteran then appealed the Board's decision, denying the claim to reopen to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2010, the Court found that the Board had not adequately discussed the Veteran's lay testimony and vacated and remanded the claim to the Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

In January 2011, the Veteran requested a hearing before the Board at the Regional Office.  In June 2011, the Veteran's attorney reiterated the Veteran's request for a hearing before the Board. 

Under 38 C.F.R. § 20.700(a), a hearing on appeal will be granted if the appellant expresses a desire to appear in person.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the VA Regional Office.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


